 388DECISIONS OF NATIONAL LABOR RELATIONS BOARDOntario Knife CompanyandInternational Union ofElectrical,Radio and MachineWorkers, AFL-CIO-CLC. Case 3-CA-4173June21, 1971DECISION AND ORDERBY MEMBERSFANNING, JENKINS, AND KENNEDYOn January 28, 1971, Trial Examiner Sidney Sher-man issued his Decision in the above-entitled proceed-ing, finding that Respondent had engaged in and wasengaging in certain unfair labor practices and recom-mending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attachedTrial Examiner's Decision. The Trial Examiner alsofound that Respondent had not engaged in certainother unfair labor practices. Thereafter, the GeneralCounsel filed exceptions to the Trial Examiner's Deci-sion and a supporting brief, the Charging Party filedexceptions to the Decision, and Respondent filed excep-tions to the Decision and a supporting brief. Respond-ent also filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the Trial Ex-aminer made at the hearing and finds that no prejudi-cial error was committed. The rulings are herebyaffirmed.The Board has considered the Trial Ex-aminer's Decision, the exceptions, the briefs, and theentire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner, to the extent consistent herewith.1.Respondent excepted to the finding of the TrialExaminer that Kessler carried on surveillance at theurging of someone in management and that Respond-ent thereby violated Section 8(a)(1) of the Act. TheBoard is in agreement with Respondent.The Trial Examiner based his finding partly on hisbelief that a person as "unsophisticated and diffident"as Kessler lacked "sufficient temerity" voluntarily toundertake the surveillance on his own and partly on theevidence that some supervisors did know that there wasa union meeting on May 16. This is an inadequate basisfrom which to draw the inference that someone in man-agement told Kessler to engage in the surveillance.Although the evidence shows that Hitchcock, a super-visor, did mention to Kessler that he had heard thatthere was a union meeting to be held that day, it isuncontradicted that Hitchcock did not know the timeor place of the meeting. Further, although Vice Presi-dent Beddick admitted that one of the supervisors toldhim that the Union was holding a meeting "uptown,"he states that this information came to him about 11:30a.m., about 45 minutes after Kessler reportedly wasseen at the site of the meeting.Based on the foregoing, the preponderance of theevidence does not support the finding that Respondenturged, or was even aware of, the activities of employeeKessler so as to make him an agent for whose deedsRespondent would be liable.2.For the reasons given above, we find that Re-spondent cannot be held liable for creating the impres-sion of surveillance through Kessler's activity. Kesslerwas not identified with management as a supervisor,and, although some employees later blamed him be-cause they were caught in the layoff (which was notdiscriminatory), there is not sufficient evidence to linkhis activity to Respondent.Accordingly, the Board finds that Respondent didnot violate Section 8(a)(1) either by carrying on surveil-lance of the union meeting or by creating the impres-sion of surveillance.3.The Trial Examiner also found that Respondentviolated Section 8(a)(1) by interrogation of employeesconcerning the Union. The only evidence on which thisfinding is based shows that, early in May, White, asupervisor, askedWalkins and two other employeeswhether they had heard any talk about the Union. Twodenied that they had, and Walkins did not answer.This isolated incident by itself is not enough forfinding a violation of the Act. It was a simple questionasked by a supervisor and not of the type to coerce theemployees questioned. Further, the question did not goto any of the employees' personal affiliations with orsympathies toward the Union.In finding a violation of Section 8(a)(1), the TrialExaminer considered the questioning in the context ofthe subsequent surveillance. However, the Board hasherein found Respondent not liable for any other8(a)(1) conduct to which this isolated incident can beconnected, and we will accordingly order that the alle-gation in the complaint alleging unlawful interrogationalso be dismissed.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard hereby orders that the complaint herein be, andithereby is, dismissed in its entirety.TRIAL EXAMINER'S DECISIONSIDNEY SHERMAN, Trial Examiner: The original chargeherein was served upon Respondent' on June 29, 1970,2 thecomplaint issued on September 28, and the case was heard onNovember 17. After the hearing a brief was filed by Respond-'The name of Respondent as it appears in the complaint and other papershas been amended by omitting, as surplusage, the name of its parent.'All dates hereinafter fall within 1970, unless otherwise indicated.191 NLRB No. 86 ONTARIO KNIFE COMPANY389ent.The issues litigated related to allegations of unlawfulinterrogation, surveillance, and layoffs.Upon the entire record,' including observation of the wit-nesses' demeanor, the following findings and recommenda-tions are made:I.THE RESPONDENT AND ITS COMMERCEOntario KnifeCompany,herein called Respondent, is acorporation under the lawsof theState of NewYork, and isengaged at its plant in Franklinville,New York,in the manu-factureand sale of cutlery.During the 12 months precedingthe issuance of the complaint,Respondent shipped productsvalued at more than$50,000from its Franklinville plant topoints out of State. Respondent is engaged in commerce un-der the Act.II.THE UNIONInternationalUnion of Electrical, Radio and MachineWorkers, AFL-CIO-CLC, hereinafter called the Union, is alabor organization under the Act.III.THE UNFAIR LABOR PRACTICESThe pleadings raise the following issues:1.Whether Respondent violated Section 8(a)(1) by interro-gation of employees through Supervisor White,' by surveil-lance of employee Union activities and by creating the im-pression of such surveillance?52.Whether Respondent violated Secion 8(a)(3) and (1) bylaying off 24 employees on or about May 17?A. Sequence of EventsDuring 1969, the Union had attempted to organize Re-spondent's production and maintenance employees. That at-tempt culminated in an election held on May 8, 1969, whichwas lost by the Union. Early the following May, N. Harris,sought to revive interest in the Union by inviting some of hisfellow employees to attend a meeting at the Lester Hotel, inFranklinville, to be held at 11 a.m., on Saturday, May 16. Atthismeeting those present constituted themselves a unionorganizing committee, N. Harris being designated as chair-man. Late in the night of May 17, and early the next morning,24 employees, including most of the members of the organiz-ing committee, were notified that they had been laid off.During the next 5 months all 24 were offered reemployment.1.SurveillanceThe complaint alleges that Respondent violated Section8(a)(1) of the Act through the conduct of Kessler on or aboutMay 16, in engaging in surveillance of employee union activi-ties and in creating the impression of such surveillance.Kessler was a young man who had been working for Re-spondent about 14 months in making time studies of Re-spondent's jobs. The complaint alleged that he acted as Re-spondent's agent in connection with the instant surveillance'For corrections of the transcript and the incorporation in the record ofcertain exhibits submitted by Respondent after thehearing, seethe order ofJanuary 6, 1971, which is hereby confirmed in those respects, in the absenceof any objection thereto.Another allegation of interrogation by Vice President Beddick waswithdrawn by the General Counsel at the hearing.'The surveillance allegations were dismissed at the hearing but rein-stated by the order of January 6, 1971, which offered Respondent an oppor-tunity to reopen the record to adduce further evidence in that regard.Respondent declined to avail itself of this opportunity, and requested leaveonly to file a supplementary brief, which request was granted. Such brief hasbeen received and considered.incident but did not allege that he was a supervisor, nor wasthere any evidence to that effect. While the record shows thathe was paid a salary and enjoyed certain fringe benefits notshared by the production and maintenance employees, andwhile it is evident from the testimony of Respondent's vice-president, Beddick, that he considered Kessler to be "part ofmanagement,"6 the General Counsel's main reliance here isapparently on the theory that Kessler was specifically in-structed by Respondent to engage in the surveillance nextdescribed.As already related N. Harris had invited a number ofemployees to attend a meeting at the Lester Hotel at 11 a.m.on the 16th, the purpose of which was to revive employeeinterest in the Union. N. Harris testified that he and his wife,G. Harris, arrived at the hotel about 10:40 that morning; that,about 5 minutes later, upon happening to look out of one ofthe windows of the hotel, he saw Kessler standing at a pointacross a public square from the hotel and about 200 feetdistant; that Kessler was facing the hotel and was holding apad in his hand; that the witness continued to observe Kessleruntil about 10:50 a.m., when the witness left the hotel windowinvited to the meeting had already arrived by the time he firstsaw Kessler, one or two entered the hotel during the next 5minutes; and that others continued to arrive at the meetinguntil 11:05 a.m. G. Harris testified that from inside the hotelshe also saw Kessler at the place and time described by herhusband and that during that time Bradfield, Markiewicz,and Beaudine arrived at the meeting. Of those three, onlyBeaudine appeared at the hearing. While his testimony wasat variance with that of G. Harris as to his actual attendanceat the meeting,' he did testify that about 11:15 a.m., as heapproached the hotel on the way to the meeting, he sawKessler at the point described by the Harrises, and that hewas facing the hotel and writing on a pad.Kessler denied that he was in the vicinity of the hotel at anytime during the morning of the 16th, insisting that he was atwork in the plant the entire morning, and that he was ob-served during that time by Hitchcock, a supervisor, and Jan-drew.While admitting that Hitchcock told him that he hadoverheard some talk in the plant about a union meeting to beheld that day, Kessler maintained that Hitchcock professednot to know the time or place of such meeting, and that theforegoing conversation took place, in any event, at 11:15 a.m.,which was well after the union meeting had begun. However,while otherwise corroborating Kessler, Hitchcock estimatedthat his conversation with Kessler occurred between about10:15 and about 10:45 a.m., and not, as Kessler claimed, at11:15 a.m., and Jandrew corroborated Hitchcock on thatpoint. If, as the testimony of Hitchcock and Jandrew in-dicated, Kessler's conversation with Hitchcock terminated atabout 10:45 a.m., when according to both, he left their pres-ence, and, if one allows for a not unlikely margin of error ofa few minutes in the various estimates of the time of day givenby Hitchcock and Jandrew, on the one hand, and by theHarrises, on the other, there was no necessary conflict in thetestimony of these four witnesses as to Kessler's movements.For,Kessler acknowledged that the plant was only twoblocks from the scene of the union meeting, and it seemsproper to infer that Kessler could have negotiated that dis-6Beddick explained that he based this characterization of Kessler on thefact that he was engaged in establishing job standards that would be usefulto management in augmenting productivity.'Beaudine claimed that he arrived in the area of the hotel about 11:15a.m., and that, not seeing anyone in front of the hotel who might direct himto the meeting room, he proceeded past the hotel to a store, where he didsome shopping. 390DECISIONS OF NATIONAL LABOR RELATIONS BOARDtance in a matter- of several minutes,particularly if he usedhis car.'Accordingly, if he left theplant immediatelyafter theend of hisdiscussionwith'Hitchcockand proceededdirectlyto the vicinityof the LesterHotel, he couldhavearrived thereat about the time that the Harrises claimed tohaveseen-him.It follows thatthe only testimonywhich cannot be reconciledwith that of theGeneral Counsel's witnesses as to Kessler'smovementon the 16this that of Kessler,himself,and thecredibility of that testimony is impeachedby the aforenotedconflict betweenit and that of Hitchcock and Jandrew, whohad no apparent,ulteriormotive for contradictinghim. Ac-cordingly,I credit themrather thanKessler,and find that hisconversationwith Hitchcockended about 10:45 a.m., andthathe was not seen atthe plantbetween that time and atleast about 11:30 a.m.9Thus,at this juncturethereremainsto be resolvedonly the conflict between Kessler,on the onehand, and theHarrises and Beaudine,on the other, as toKessler's presence nearthe LesterHotel betweenabout 10:45and 11:15 that morning.Even if one discountsthe testimonyof G. Harris on that point," her husbandand Beaudine ap-peared to be more believable than Kessler.Iwas impressedby their demeanorand candor," as well as by the fact that,as noted above,Kessler's version was contradicted on criticalpointsby Hitchcock and Jandrew. Accordingly, I credit N.Harris and Beaudine and find that Kessler wasobserved byN. Harris,at the scene of theUnion meetingfor about 5minutesshortly beforethe start of the meeting,that he wasstill thereat 11:15 a.m.,when Beaudinedrove by, and thatKessler conducted himself on those occasions in the mannerdescribedby them.Respondent contends that, even if it be found that Kesslerengaged in surveillanceof theUnion meeting,there is no basisfor attributingsuch action to Respondent.Kessler deniedreceiving any instruction to engage in such surveillance and,while it is undisputedthatHitchcocktoldKessler therewould be a union meeting thatday, Hitchcockdenied that heknew thetime or place of the meeting.However, the fact that,as found above,Kessler wasless than candid with respect tohis activities on the morningof the16th necessarily weakensthe forceof his denialthat heacted under instructions. More-over, to creditsuch denial one would have to assume thatKessler had sufficienttemerity voluntarily to undertake thesurveillanceof theactivitiesof fellowemployeesthat were ofno'apparentconcern to him.Such an assumption does notsquare with the image Kessler presentedat thehearing,which was that of a relativelyunsophisticated and diffidentyoung man.Moreover even ifone creditsHitchcock's denialthat he knew where or when,the union meeting would beheld, it doesnot necessarilyfollow thatother managementrepresentatives were equally ignorant,particularly when oneconsiders the admissionof VicePresidentBeddick at thehearing thatone of hissupervisors,Frost, reportedto him atabout 11:30 a.m.on the 16ththat the Unionwas holding ameetinge"uptown ." Under allthe circumstances, includingth inherent improbability thatorie like Kessler would volun-tarilyand for no apparent reason eng a g e in such a provoca-tivecourse of conduct,it is inferredthat he didso at theurging of some one in management. It follows that by Kes-Kessler's testimony shows that he drove to work that morning.Kessler gave that as the time that he had a conversation with Jandrewat the plant,whereas the latter insisted that he did not see Kessler between10:45'and noon. It is not necessary to resolve this conflict.10Her credibility was impaired by the apparent conflict between hertestimony that Beaudine actually attended the union meeting and his admis-sion that he did not.-'This was particularly true of Beaudine,who, contrary to his own inter-est, refused to confirm G. Harris' testimony as to his attendance at themeeting.sler's surveillance of the Union meeting Respondent violatedSection 8(a)(1).The question remains whether Respondent,in addition,created an impression of surveillance through Kessler's ac-tivity.While Kessler was not identified with management asa supervisor,the fact that he was ostensibly taking notes, orpreparing to take notes,during his vigil would tend to fosterthe impression that he was readying- a report concerning theunion meeting for submission to his superiors at the plant andthat he was doing so at their behest."It is accordingly concluded that Respondent additionallyviolated Section 8(a)(1) by creating through Kessler's con-duct an impression of surveillance of Union activity.2. InterrogationWalkins testified withoutcontradiction,and it is found,that earlyinMay her supervisor,White,asked her and twoother employees whether they had heardany talk about aunion, that theothers denied thatthey had, and that Watkinsdid not answer.Consideredin the contextof thesubsequentunlawful surveillancefound above,the foregoing interroga-tion is deemed to violate Section8(a)(1) of the Act.3.The layoffEffective May 18, Respondentlaid off 24employees out ofits complementof about 130employees,including8 of the 11employees who, according to G. Harris,attended the unionmeeting onMay 16. The GeneralCounsel's primaryconten-tion was that there was no economicneed for any layoff andthat thesole purposethereof wasto discourage union activityamong the employees generally.As a secondaryposition, theGeneral Counselcontendedthat, even if it be found that therewas an economic need fora layoff, the recordshowsthat oneof the factorson which Respondent based its selections forlayoff was attendanceat theunion meeting.With regardto his primary contentionthat thelayoff waseffected solely for discriminatoryreasons,the General Coun-sel relied onthe followingmatters.(1) The'fact thatnone of the employeesreceived any ad-vance notice of the layoff, exceptfor somewho were notifiedlate the night before.(2) The fact that Watkins,who was included inthe layoff,had been toldsome timein April,by'herimmediate super-visor,White, that her request for 2 weeks'leave during thesummer hadbeen partiallydenied becauseof an expectedmanpower shortagedue toimpending retirements.(3) The timing of thelayoff in relation to the union meet-ing.As to (1), above, Beddick testifiedwithoutcontradiction,and it isfound,that in connectionwith a previous layoff inFebruarythe employees affected likewisereceived virtuallyno advance notice. While one might deplore such apparentlycalloused conduct,Respondent is not on trial for the mannerof itstreatment of its employees,except insofar as it may shedlight on its motivation in laying them off; and, since the sameprocedure was used onthe prioroccasion, the precipitatenessof Respondent's instant action is entitled tolittleweight asevidence of discriminatorymotivation.As to (2), above,there was no evidence as to who, if any-one, was consultedby White beforeadvisingWatkins of thepartial denialof her leaverequest.Moreover, it cannot bedeterminedfrom the record thatat the time of Watkins' leave" Kessler admitted that a few of the employees caught in the layoff thatoccurred 2 days after the union meeting charged him with responsibility fortheir plight.It is clear from this that at least those employees were not onlyaware of Kessler's surveillance but regarded it as inspired by management. ONTARIO KNIFE COMPANY391request Beddick had reached a final decision that there wouldbe a layoff.13As to the timing of the layoff, as well as its motivation,Respondent adduced testimony by Beddick that he enteredRespondent's employ in July 1969; that in August he beganexpandingthe work force to handle an anticipatedincreasein output, adding 30 to 35 employees by December 31, 1969;that in February, after the termination of two contracts, helaid off 15 employees who were involved in work thereon; thatthereafter, in March, an expected, substantial order failed tomaterialize; and that until the latter part of April he had anumber of discussions about the need for further layoffs withRespondent's president, Trbovich, but without coming to anyconclusion." In the meantime, the ratio of Respondent's in-ventory to order backlog, which during virtually all of thepreceding 2 years had been well below the 2 to 1 level whichBeddick described as desirable, rose to nearly 4 to 1 in Janu-ary 1970, remained in that area in February and March, rosestill further in April to a ratio of about 5.5 to 1, and at theend of May, despite the intervening layoff, still hoveredaround 5 to 1.11 The record shows that on April 20, Trbovichsent Beddick a memorandum, which was placed in evidenceand reads as follows:Confirming our many recent conversations it is impera-tive that your work force be reduced 20 per centimmedi-ately.As you know our sales backlog does not justifyyour present level of personnel.... Also please checkwith accounting-your costs are too high! Please adviseas soon as it is accomplished!Beddick added that several days later, after Trbovich orallyconfirmed his demand for an immediate layoff, Beddick be-gan to prepare a list of those to be laid off, selecting the mostexpendable employees, and giving weight to seniority onlywhere ability was equal; that 4 or 5 days before May 18, hehad completed a layoff list containing 28 names; that on May16, he deleted four of those names; that in the evening of May17, he met with Trbovich, and discussed the layoff list; thatthe witness proposed delaying the layoff but Trbovich insistedthat it be effected immediately; and that the witness promptlytelephoned his supervisors and gave them the names of thoseto be laid off. The record shows further that on June 11,Respondent announced to its employees that due to the lowlevel of the existing order backlog it was extending to 2 weeksthe usual 1-week vacation shutdown; that Respondent re-called one laid off employee, Ramsey, on June 16; that theremaining 23 were offered rehire at various dates betweenSeptember 9 and November 12; that during the layoff periodno replacements were hired for any of the 24 employees; andthat there was no substantial, sustained increase in averageovertime per employee until the week ending August 22.Under these circumstances, the evidence would seem, ifanything, to preponderate in favor of a finding that the May18 layoff was motivated by purely economic considerations.Itmay be urged that, while economically motivated, thelayoff, which took effect on the first work day after the unionmeeting, was accelerated because of that meeting. While the11As noted below, Beddick indicated that he was not persuaded to effectthe instant layoff until late in April, several days after he received Trbovich'smemorandum of April 20. Watkins was vague as to when in April she askedfor leave, vouchsafing finally that it was probably the latter part of April.1`While at one point Beddick testified that late in March or early AprilTrbovich finally prevailed on him to effect a layoff, this was before Beddick'smemory was refreshed by the introduction of the memorandum from Trbo-vich of April 20, discussed below, which the witness indicated was instru-mental in overcoming his objections to a layoff.15The foregoing findings as to the relative size of the inventory are basedon summaries of Respondent's business records, which were received inevidence.coincidence is suspicious, particularly in view of Beddick'safarenoted admission that he learned of the union meetingbefore the layoff, one is confronted with his uncontradictedtestimony, substantiated by documentary evidence, that Re-spondent had long been planning a layoff, that pressure, byTrbovich upon Beddick to effect one culminated in a memo-randum received by Beddick late in April insisting on animmediate 20 percent reduction in force; that the stated rea-son for such insistence was the low order backlog, which inApril, in fact, reached the lowest level in over 2 years; andthat there, was relatively little improvement in May. More-over, there was no contradiction of Beddicks' testimony,which I credit, that even as late as May 17, he was still urgingTrbovich to postpone the layoff.We turn next to the General Counsel's alternative conten-tion; namely, that some of those laid off were selected in partor in whole because of their attendance at the union meeting.Although I credit Beaudine's denial that he attended thatmeeting, there was no contradiction of evidence offered byMrs. Harris as to the attendance on that occasion by 10 otheremployees, of whom seven were included in the layoff." How-ever,while Beddick admittedly knew of theunion meetingbefore the layoff and while it has been found that Kessleracted for Respondent in his surveillance of that meeting,there is a paucity of evidence as to which employees wereactually seen by Kessler to attend the meeting. The testimonyof the Harrises shows that they did not see Kessler at hisvantage point until after they entered the hotel and there isno evidence that they were visible to him while they wereobserving himfrom the interior of the hotel. Moreover, Mr.Harris acknowledged that five or six of those invited to themeeting had preceded him there, and there is no evidence thatthey were seen by Kessler,'? so that for aught that appears inthe record Kessler could have begun his surveillance onlyafter the Harrises entered the hotel at about 10:40 a.m.'6While Mr. Harris did testify that one or two employees ar-rived at the meeting during the 5 minutes that he kept Kesslerunder observation, he did notnamethem. Mrs. Harris didname three (Bradford, Markiewicz, and Beaudine) who, shecontended, arrived at the meeting during the foregoing 5-minute period, but, as already noted, the only one of these totestify (Beaudine) credibly denied that he was at the meeting.Thus, of the 10 who, it has been found, actually attended theunion meeting, 5 or 6 were acknowledged by Mr. Harris tohave arrived at the meeting before he did. If one adds to thatnumber the two Harrises, Bradfield and Markiewicz, thatwould account for virtually all those actually attending themeeting."16It is true that, except for her husband's identification of Bradfield asamong those attending the meeting, there was no corroboration of hertestimony as to the identity of those present on that occasion other than theHarrises. This, coupled with the fact that the only other person called tocorroborate her (Beaudine) failed to do so, would justify rejecting her tes-timony where it is contradicted, and it is only because of the absence of suchcontradiction that she is credited here." None of them testifed at the hearing." In fact, in view of the testimony of Hitchcock and Jandrew, which Ihave credited, indicatingKessler wasstill at the plant until about 10:45 a.m.,it seems likely that he arrived in the area of the hotel just about the timethat the Harrises detected his presence.19While Mr. Harris testified that employees continued to arrive at themeeting until 11:05 a.m., he did not say how many or who came after hestopped watching Kessler. If the balance of the Harrises' testimony on thispoint is to be credited, there could not have been more than one such arrival.There is no evidence that Kessler remained at his observation post after11:15 a.m., nor that he saw, or was seenby any of those leaving themeeting,which, according to Mr. Harris, lasted at least until noon. 392DECISIONSOF NATIONALLABOR RELATIONS BOARDThus, at best, the record would warrant a finding only thatBradfield, Markiewicz, and one, unidentified employee20 en-tered the hotel between the time that Kessler was first de-tected by the Harrises and the time that he was seen byBeaudine. As for Bradfield and Markiewicz, Beddick offereda plausible explanation at the hearing for selecting them forlayoff, as he did with respect to all the others who werealleged to have attended the meeting, and there was no effec-tive rebuttal of such testimony nor any attempt to show thatany of those retained were less competent than any of thoselaid off.Moreover, any inference of discrimination againstthose attending the union meeting is impugned by the factthat, in recalling the 24 laid off employees, there was nosignificant disparity in the treatment accorded those whoattended the union meeting and those who did not. Whilefour of the former (the Harrises, Enders, and Majchrzak)were among the last 11 offered reemployment, three (Ram-sey, Bradfield, and Markiewicz) were among the first 12 to beasked to return .21It is therefore concluded that, although the matter is notfree from doubt, the evidence does not preponderate in favorof a finding that the inclusion in the layoff of certain personsattending the union meeting was prompted by the fact of suchattendance.20See preceding footnote." As noted above, Ramsey was recalled on Jutie 16, long before any ofthe other 23 employees, and Bradfield and Markiewicz were the only onesItwill accordingly be recommended that the allegation ofdiscriminatory layoffs be dismissed.IV THE REMEDYIt having been found that Respondent violated Section8(a)(1) of the Act, it will be recommended that it be requiredto cease and desist therefrom and take appropriate, affirma-tive action.V CONCLUSIONS OF LAW1.OntarioKnife Company is an employer within themeaning of Section 2(2) of the Act, and is engaged in abusiness affecting commerce within the meaning of Section2(6) and (7) of the Act.2. International Union of Electrical, Radio and MachineWorkers, AFL-CIO-CLC, is a labor organization within themeaning of Section 2(5) of the Act.3.By coercively interrogating employees about employeeunion activities and by engaging in, and creating the impres-sion of, surveillance of such activities, Respondent has vi-olated Section 8(a)(1) of the Act.4.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.5. It has not been proved that any employees were laid offon May 18, for unlawful reasons.actually identified as having been seen by Kessler on the 16th.[Recommended Order omitted from publication.]